Citation Nr: 0840723	
Decision Date: 11/25/08    Archive Date: 12/03/08

DOCKET NO.  03-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
bilateral blepharoplasty.

2.  Entitlement to service connection for a claimed 
disability manifested by nose bleeding.

3.  Entitlement to service connection for a claimed bilateral 
heel disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to November 
1993. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.

The Board remanded the issues on appeal in August 2006 for 
further development of the record.  The Board notes the 
veteran's appeal originally included the issues of service 
connection for both depression and a cervical spine disorder.  
During the pendency of the appeal, the RO, in a December 2007 
decision, granted service connection for these disabilities.  

The veteran was notified of this decision and has not filed a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issues of service connection for 
depression and a cervical spine disability have been 
resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second NOD must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability).  


FINDINGS OF FACT

1.  The veteran is not shown to have current disability 
manifested by residuals of a bilateral blepharoplasty 
causally related to his period of active military service.

2.  The veteran is not shown to have current disability 
manifested by nose bleeding causally related to his period of 
active military service.

3.  The veteran is not shown to have current bilateral heel 
disability causally related to his period of active military 
service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have current disability 
manifested by residuals of a bilateral blepharoplasty due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008). 

2.  The veteran is not shown to have current disability 
manifested by nose bleeding due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008). 

3.  The veteran is not shown to have current bilateral heel 
disability due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed rating decision.  However, the RO 
readjudicated the Appeal, most recently in a June 2008 
Supplemental Statement of the Case.

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the August 2006 VCAA 
letter the RO notified the veteran of the evidence necessary 
to establish both disability ratings and effective dates in 
compliance with these requirements.  Id.  Regardless, no 
disability rating or effective date is assigned when service 
connection is denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records indicate that he was 
seen for complaints and/or treatment associated with 
bilateral blepharoplasty, nose bleeds and heel pain on 
several occasions during his period of service.  In a 
September 1986 service medical record, the veteran complained 
of bleeding from his left nostril upon blowing.  In an April 
1987 service medical record, he complained of bleeding and 
crusting in his right nostril.  In a May 1992 service medical 
record, the veteran received treatment for pain and "pebble 
feeling" in the heel of his right foot.  Objective 
examination showed no significant abnormality.  In a 
September 1992 service medical record, the veteran complained 
that skin over his eyes blocked his vision (he had no clear 
field of vision).  In January 1993, the veteran underwent 
blepharoplasty of the upper eye lids to remove this excess 
skin.

Subsequent to service, VA and private facility treatment 
records document treatment the veteran received for various 
disorders.  The veteran asserts that he has current 
disabilities manifested by residuals of a bilateral 
blepharoplasty, nose bleeding and bilateral heel pain 
etiologically related to his period of service.

In a January 2003 VA general examination, the veteran had no 
complaints pertaining to his nose.  He did complain of 
numbness in his feet after running; however, he did not 
complain of bilateral heel and ankle pain at that time.  
Examination of the veteran's nose was normal.  He had no 
noted deformity of the feet.  There was no tenderness on 
palpation of the feet joints.  X-rays did demonstrate minimal 
hallux valgus deformity of the great toe with degenerative 
change; however, there was no pathology associated with the 
heels.

In a January 2003 VA eye examination, the veteran complained 
of intermittent difficulty seeing because of his eye lids 
particularly at times of emotional distress.  He reported his 
history of blepharoplasty performed during his time in 
service and stated that he was told that symptoms may recur 
after time and require additional procedure.  Examination 
revealed that the veteran had mild to moderate upper lid 
blepharochalasis; however, his visual axis was not 
obstructed.  The veteran was diagnosed with bilateral ocular 
hypertension and residual blepharochalasis.  The examiner 
commented that the blepharochalasis was not causally related 
to the veteran's period of service.  The examiner explained 
that the natural history of the condition was to not 
infrequently require additional surgery; however, the 
veteran's status at that time did not appear to warrant 
additional surgery.

In a November 2006 VA examination, the veteran reported that 
he did not know how long he had been having problems with his 
heels and feet.  The examiner noted that review of the 
records showed prior left big toe and ankle problems.  The 
veteran stated that at the present time he had no pain or 
other pathology associated with his feet.

Examination of the feet showed normal alignment.  He had good 
arches and good range of motion of the toes bilaterally.  He 
demonstrated limitation in range of motion of his ankles; 
however, he had no other symptomatology associated with his 
feet.  There was no ligamentous instability of the ankles and 
there was no tenderness on palpation of the plantar surface 
of the calcaneus.  Further, stretching of the plantar fascia 
was totally painless.  X-ray showed mild osteoarthritis in 
the first toe and bilateral os trigonum.  The veteran was 
diagnosed with mild osteoarthritis of the left first toe and 
chronic ankle strains; however, conspicuously absent is any 
symptomatology or diagnosis pertaining to the heels.

In an October 2006 VA nose examination, the veteran reported 
that after returning from Desert Storm he developed a small 
red blister at the tip of his nose that was quite friable and 
bled easily on manipulation.  The lesion was treated with 
laser treatment in 2004 and has since resolved.  The veteran 
did not have any internal bleeding of the nose and had no 
other nasal issues of note.  On examination, the veteran had 
a small healed scar at the right side of the nasal tip.  
Internal nasal exam revealed a midline septum with patent 
nasal airways.  No puss, polyps, blood or crusting was seen.  
The examiner commented that the veteran did have a friable 
lesion of the right nasal tip which was treated and resolved.  
He had no true epistaxis.  The examiner explained that the 
lesion was of unknown etiology; however, it appeared 
completely resolved.

In an October 2006 VA eyes examination, the veteran 
complained of blurred vision ongoing for the past six months.  
The examiner noted that the veteran was status post bilateral 
blepharoplasty performed in 1993.  Upon examination, the 
examiner observed that the upper eye lids were at least 6 mm 
above the pupils and did not interfere with visual acuity.  
The veteran did have bilateral ocular hypertension and 
refractive error presbyopia.  In a November 2007 VA addendum 
opinion, the examiner explained there was no evidence of 
ocular hypertension in service and the disorder was not 
causally related to the veteran's military service.  The 
examiner opined that the refractive error was possibly 
congenital and presbyopia was "of course" age-related 
refractive error.

Given its review of the record, the Board finds that service 
connection for residuals of a bilateral blepharoplasty, nose 
bleeding and bilateral heel pain is simply not warranted.  In 
this regard, the Board notes that the veteran has not been 
diagnosed with current disabilities manifested by residuals 
of a bilateral blepharoplasty, nose bleeding and bilateral 
heel pain related to his period of service.   

To that end, the Board observes, that October 2006 VA 
examination showed that the veteran's friable lesion on the 
right nasal tip had completely resolved and the veteran did 
not have epistaxis.  An October 2006 VA eyes examination 
concluded that the veteran's upper eye lids did not interfere 
with visual acuity.  A November 2007 VA addendum confirmed 
that the veteran's demonstrated vision problems were not 
causally related to his period of service.  He has refractive 
error of the eyes which is not a disorder for which VA 
compensation is paid.  See 38 C.F.R. § 3.303(c).  Finally, 
the Board observes the November 2006 VA examination 
addressing his claimed bilateral heel disorder; however, 
conspicuously absent in this examination is any 
symptomatology or diagnosis pertaining to the heels.

The only other evidence of record supporting the veteran's 
claims is his various lay statements.  While the veteran is 
certainly competent to report symptoms capable of lay 
observation, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The regulations are clear that service connection is allowed 
for a current disability resulting from disease or injury 
incurred in or aggravated by service.  In this case, the 
evidence of record simply fails to show evidence of current 
disabilities manifested by residuals of a bilateral 
blepharoplasty, nose bleeding, and bilateral heel pain 
causally related to an event or incident of the veteran's 
period of service.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding these issues 
on appeal because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). Accordingly, 
the appeal is denied.  


ORDER

Service connection for the residuals of a bilateral 
blepharoplasty is denied.

Service connection for a claimed disability manifested by 
nose bleeding is denied.

Service connection for a claimed bilateral heel disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


